Citation Nr: 1514916	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a minor brain abnormality.

2.  Entitlement to an initial compensable rating for bilateral ingrown toenails with discoloration.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to October 1993, from January 1994 to August 1998, from June 2006 to April 2008 and from July 2009 to August 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2013, the Veteran requested a hearing before a Veterans Law Judge; this request is withdrawn.


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his substantive appeal in signed correspondence received by the Board in January 2015.
	

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a minor brain abnormality have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal with respect to an initial compensable rating for bilateral ingrown toenails with discoloration have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in January 2015, the Veteran expressed his intent to withdraw his claims of entitlement to service connection for a minor brain abnormality and an initial compensable rating for service-connected bilateral ingrown toenails with discoloration.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for a minor brain abnormality is dismissed.

The appeal for an initial compensable rating for bilateral ingrown toenails with discoloration is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


